 

Exhibit 10.2

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered into as of the ___
day of December, 2018 by and among Sport Endurance, Inc., a Nevada corporation
(the “Company”), and _______________ (the “Investor”).

 

WHEREAS, the Company issued shares of its common stock and warrants to the
Investor pursuant to a Securities Purchase Agreement of even date (the “Purchase
Agreement”); and

 

WHEREAS, the Company has agreed to provide certain registration rights to the
Investor.

 

Now, therefore, in consideration of the mutual promises and the covenants as set
forth herein, the parties hereto hereby agree as follows:

 

1.     Definitions. Unless the context otherwise requires, the terms defined in
this Section 1 shall have the meanings herein specified for all purposes of this
Agreement, applicable to both the singular and plural forms of any of the terms
herein defined.

 

“Agreement” means this Registration Rights Agreement, as the same may be
amended, modified or supplemented in accordance with the terms hereof.

 

“Common Stock” means the Company’s authorized common stock, as constituted on
the date of this Agreement, any stock into which such Common Stock may
thereafter be changed and any stock of the Company of any other class, which is
not preferred as to dividends or assets over any other class of stock of the
Company and which is not subject to redemption, issued to the holders of shares
of such Common Stock upon any re-classification thereof.

 

“Commission” means the Securities and Exchange Commission or any other
governmental body at the time administering the Securities Act.

 

“Company” has the meaning assigned to it in the introductory paragraph of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934 (or successor statute).

 

“Excluded Forms” means registration statements under the Securities Act, on
Forms S-4 and S-8, or any successors thereto and any form used in connection
with an initial public offering of securities.

 

“Investor” has the meaning assigned to it in the introductory paragraph of this
Agreement.

 

“Other Shares” has the meaning assigned to it in Section 4(f) of this Agreement.

 

“Person” includes any natural person, corporation, trust, association, company,
partnership, joint venture, limited liability company and other entity and any
government, governmental agency, instrumentality or political subdivision.

 

1

--------------------------------------------------------------------------------

 

 

“Purchase Agreement” has the meaning assigned to it in the first WHEREAS clause.

 

“Warrants” means the warrants to purchase Common Stock acquired by the Investor
pursuant to the Purchase Agreement.

 

The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement on other than any of
the Excluded Forms in compliance with the Securities Act, and the declaration or
ordering of the effectiveness of such registration statement.

 

“Registrable Securities” means the Common Stock acquired by the Investor
pursuant to the Purchase Agreement, the Common Stock issuable upon the exercise
of Warrants, dated the same date as this Agreement, and any securities of the
Company issued with respect to such Common Stock by way of a stock dividend or
stock split or in connection with a combination, recapitalization, share
exchange, consolidation or other reorganization of the Company.

 

“Selling Expenses” means all selling commissions, finder’s fees and stock
transfer taxes applicable to the Registrable Securities registered by the
Investor and all fees and disbursements of counsel for the Investor.

 

“Securities Act” means the Securities Act of 1933 (or successor statute).

 

2.     Required Registration. As soon as practicable following the date of this
Agreement, but in any event not later than sixty (60) days from the date hereof,
the Company shall use commercially reasonable efforts to file a registration
statement on Form S-1 (or other applicable form) with the Commission in order to
permit the Investor to publicly sell the Registrable Securities.

 

3.     Obligations of the Company. If and whenever the Company is required by
the provisions hereof to effect or cause the registration of any Registrable
Securities under the Securities Act as provided herein, the Company shall:

 

(a)     use commercially reasonable efforts to prepare and file with the
Commission a registration statement with respect to such Registrable Securities
and use commercially reasonable efforts to cause such registration statement to
become and remain effective;

 

(b)     use commercially reasonable efforts to prepare and file with the
Commission such amendments to such registration statement (including
post-effective amendments) and supplements to the prospectus included therein as
may be necessary to keep such registration statement effective, subject to the
qualifications in Section 4(a), and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all Registrable
Securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the Investor set forth in
such registration statement;

 

2

--------------------------------------------------------------------------------

 

 

(c)     furnish to the Investor such number of copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus), in
conformity with the requirements of the Securities Act, and such other
documents, as each Investor may reasonably request, in order to facilitate the
public sale or other disposition of the Registrable Securities owned by the
Investor;

 

(d)     use all commercially reasonable efforts to make such filings under the
securities or blue sky laws of the State of New York to enable the Investor to
consummate the sale in such jurisdiction of the Registrable Securities owned by
the Investor;

 

(e)     notify the Investor at any time when a prospectus relating to their
Registrable Securities is required to be delivered under the Securities Act, of
the Company’s becoming aware that the prospectus included in the related
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare and furnish to the Investor a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

 

(f)     otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;

 

(g)     to use commercially reasonable efforts to cause Registrable Securities
to be quoted on each trading market and/or in each quotation service on which
the Common Stock of the Company is then quoted; and

 

(h)     notify the Investor of any stop order threatened or issued by the
Commission and take all actions reasonably necessary to prevent the entry of
such stop order or to remove it if entered.

 

4.     Other Procedures.

 

(a)     Subject to the Company’s general obligation to use commercially
reasonable efforts under Section 3, the Company shall be required to maintain
the effectiveness of a registration statement (on Form S-1 or other applicable
form) until the earlier of (i) the sale of all Registrable Securities or (ii)
two years from the effective date of the registration statement. The Company
shall have no liability to the Investor for delays in the Investor being able to
sell the Registrable Securities (i) as long as the Company uses commercially
reasonable efforts to file a registration statement, amendments to the
registration statement or supplements to a prospectus contained in a
registration statement (including any amendment or post effective amendments),
(ii) where the required financial statements or auditor’s consents are
unavailable or (iii) where the Company would be required to disclose information
at a time when it has no duty to disclose such

 

3

--------------------------------------------------------------------------------

 

 

information under the Securities Act, the Exchange Act, or the rules and
regulations of the Commission.

 

(b)     In consideration of the Company’s obligations under this Agreement, the
Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) herein, the
Investor shall forthwith discontinue his sale of Registrable Securities pursuant
to the registration statement covering such Registrable Securities until the
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by said Section 3(e) and, if so directed by the Company, shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in the Investor’s possession of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.

 

(c)     The Company’s obligation to file any registration statement or amendment
including a post-effective amendment, shall be subject to each Investor, as
applicable, furnishing to the Company in writing such information and documents
regarding such Investor and the distribution of such Investor’s Registrable
Securities as may reasonably be required to be disclosed in the registration
statement in question by the rules and regulations under the Securities Act or
under any other applicable securities or blue sky laws of the jurisdiction
referred to in Section 3(d) herein. The Company’s obligations are also subject
to each Investor promptly executing any representation letter concerning
compliance with Regulation M under the Exchange Act (or any successor rule or
regulation).

 

(d)     If any such registration or comparable statement refers to the Investor
by name or otherwise as a stockholder of the Company, but such reference to the
Investor by name or otherwise is not required by the Securities Act or the rules
thereunder, then each Investor shall have the right to require the deletion of
the reference to the Investor, as may be applicable.

 

(e)     In connection with the sale of Registrable Securities, the Investor
shall deliver to each purchaser a copy of the necessary prospectus and, if
applicable, prospectus supplement, within the time required by Section 5(b) of
the Securities Act.

 

5.     Registration Expenses. In connection with any registration of Registrable
Securities pursuant to Section 2, the Company shall, whether or not any such
registration shall become effective, from time to time, pay all expenses (other
than Selling Expenses) incident to its performance of or compliance, including,
without limitation, all registration, and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, printing and
copying expenses, messenger and delivery expenses, fees and disbursements of
counsel for the Company and all independent public accountants and other Persons
retained by the Company.

 

6.     Indemnification.

 

(a)     In the event of any registration of any shares of Common Stock under the
Securities Act pursuant to this Agreement, the Company shall indemnify and hold
harmless each Investor, from and against any losses, claims, damages or
liabilities, joint or several, to which each Investor may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
registration statement

 

4

--------------------------------------------------------------------------------

 

 

under which such Registrable Securities were registered under the Securities
Act, any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereto, or any document incident to registration or
qualification of any Registrable Securities pursuant to Section 3(d) herein, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading or, with respect to any prospectus, necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, or any violation by the Company of the Securities
Act, the Exchange Act, or state securities or blue sky laws applicable to the
Company and relating to action or inaction required of the Company in connection
with such registration or qualification under the Securities Act or such state
securities or blue sky laws. If the Company fails to defend the Investor as
required by Section 6(c) herein, it shall reimburse (after receipt of
appropriate documentation) each Investor for any legal or any other
out-of-pocket expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company shall not be liable to an Investor in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission made in said registration statement, said
preliminary prospectus, said prospectus, or said amendment or supplement or any
document incident to registration or qualification of any Registrable Securities
pursuant to Section 3(d) hereof in reliance upon and in conformity with written
information furnished to the Company by such Investor specifically for use in
the preparation thereof or information omitted to be furnished by such Investor
or (ii) any act or failure to act of such Investor including the failure of any
Investor to deliver a prospectus as required by Section 5(b) of the Securities
Act.

 

(b)     In the event of any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, each Investor shall indemnify and
hold harmless (in the same manner and to the same extent as set forth in Section
6(a)) the Company, each director of the Company, each officer of the Company who
signs such registration statement, the Company’s attorneys and auditors and any
Person who controls the Company within the meaning of the Securities Act, with
respect to (i) any untrue statement or omission from such registration
statement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereto, if such untrue statement or omission was
made in reliance upon and in conformity with written information furnished to
the Company by such Investor specifically for use in the preparation of such
registration statement, preliminary prospectus, final prospectus or amendment or
supplement or (ii) from any other act or failure to act of the Investor.

 

(c)     Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in Section 6(a) or (b),
such indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the Indemnifying Party of the
commencement of such action. The indemnifying party shall be relieved of its
obligations under this Section 6(c) to the extent that the indemnified party
delays in giving notice and the indemnifying party is damaged or prejudiced by
the delay. In case any such action is brought against an indemnified party, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its

 

5

--------------------------------------------------------------------------------

 

 

election so as to assume the defense thereof, the indemnifying party shall be
responsible for any legal or other expenses subsequently incurred by the
indemnifying party in connection with the defense thereof, provided, however,
that, if counsel for an indemnified party shall have reasonably concluded that
there is an actual or potential conflict of interest between the indemnified and
the indemnifying party the indemnifying party shall not have the right to assume
the defense of such action on behalf of such indemnified party, and such
indemnifying party shall reimburse such indemnified party and any Person
controlling such indemnified party for the fees and expenses of counsel retained
by the indemnified party which are reasonably related to the matters covered by
the indemnity agreement provided in this Section 6; provided, however, that in
no event shall any indemnification by an Investor under this Section 6 exceed
the net proceeds from the sale of Registered Securities received by the
Investor. No indemnified party shall make any settlement of any claims
indemnified against hereunder without the written consent of the indemnifying
party, which consent shall not be unreasonably withheld. In the event that any
indemnifying party enters into any settlement without the written consent of the
indemnified party the indemnifying party shall not, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff of a release of such
indemnified party from all liability in respect to such claim or litigation.

 

(d)     In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which under any indemnified
party makes a claim for indemnification pursuant to this Section 6, but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 6 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required in
circumstances for which indemnification is provided under this Section 6; then,
in each such case, the Company and such Investor shall contribute to the
aggregate losses, claims, damages or liabilities to which they may be subject as
is appropriate to reflect the relative fault of the Company and such Investor in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, it being understood that the parties acknowledge
that the overriding equitable consideration to be given effect in connection
with this provision is the ability of one party or the other to correct the
statement or omission (or avoid the conduct or take an act) which resulted in
such losses, claims, damages or liabilities, and that it would not be just and
equitable if contribution pursuant hereto were to be determined by pro-rata
allocation or by any other method of allocation which does not take into
consideration the foregoing equitable considerations. Notwithstanding the
foregoing, (i) no such Investor shall be required to contribute any amount in
excess of the net proceeds to him of all Registrable Securities sold by him
pursuant to such registration statement, and (ii) no Person who is guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

(e)     Notwithstanding any of the foregoing, if, in connection with an
underwritten public offering of the Registrable Securities, the Company, any of
the Investor and the underwriters enter into an underwriting agreement relating
to such offering which contains provisions covering indemnification among the
parties, then the indemnification provision of this Section 6 shall be deemed
inoperative for purposes of such offering.

 

6

--------------------------------------------------------------------------------

 

 

7.     Certain Limitations on Registration Rights. At any time prior to the
effectiveness of any registration statement filed pursuant to this Agreement, if
the Company determines to file a registration statement with the Commission for
the public sale of its securities and the managing underwriter of such offering
offers to purchase the Registrable Securities for its own account at the same
price including underwriting discounts and applicable expenses as paid to the
Company, the Investor shall either (i) elect to include their Registrable
Securities being registered pursuant to this Agreement in the registration
statement covering the sale of the Company’s securities, or (ii) immediately
cease their public sales for a period of 90 days following the effective date of
the registration statement covering the sale by the Company. Additionally, no
Investor may participate in the registration statement relating to the sale by
the Company of its Common Stock as provided above unless such Investor enters
into an underwriting agreement with the managing underwriter and completes
and/or executes all questionnaires, indemnities and other reasonable documents
requested by the managing underwriter. Each Investor shall be deemed to have
agreed by acquisition of its Registrable Securities not to effect any public
sale or distribution, including any sale pursuant to Rule 144 under the
Securities Act, of any Registrable Securities and to use its best efforts not to
effect any such public sale or distribution of any other equity security of the
Company (including any short sale) or of any security convertible into or
exchangeable or exercisable for any equity security of the Company (other than
as part of such underwritten public offering) within 10 days before or 90 days
after the effective date of such registration statement. In such event, the
Investor shall, if requested, sign a customary market stand-off letter with the
Company’s managing underwriter, and to comply with applicable rules and
regulations of the Commission.

 

8.     Allocation of Securities Included in Registration Statement. In the case
of a registration pursuant to Section 7 for the Company’s account, if the
Company’s managing underwriter shall advise the Company and the Investor in
writing that the inclusion in any registration pursuant hereto of some or all of
(a) the Registrable Securities sought to be registered by the Investor and
securities offered by other holders, and (b) the Company’s securities sought to
be registered creates a substantial risk that the proceeds or price per unit
that will be derived from such registration will be reduced or that the number
of securities to be registered is too large a number to be reasonably sold, (i)
first, the number of Company securities sought to be registered shall be
included in such registration, and (ii) next, the number of Registrable
Securities offered by the Investor and securities offered by other holders shall
be included in such registration to the extent permitted by the Company’s
managing underwriter with the number of Registrable Securities and such other
securities being registered determined on a pro-rata basis based on the number
of Registered Securities and securities the participating holders including the
Investor desire to have registered; provided, however, that, if any
participating Investor would be required pursuant to the provisions of this
Section 7 to reduce the number of Registrable Securities that he may include in
such registration, the Investor may withdraw all or any portion of its
Registrable Securities from such registration and may resume selling shares
under the registration statement (assuming it is effective) referred to in
Section 2 after the 90-day lock-up period.

 

9.     Rule 144. The Company covenants that it will file the reports required to
be filed under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder (or, in the event that the
Company is not required to file such reports, it

 

7

--------------------------------------------------------------------------------

 

 

will make publicly available information as set forth in Rule 144(c)(2)
promulgated under the Securities Act), and it will take such further action as
the Investor may reasonably request, or to the extent required from time to time
to enable the Investor to sell their Registrable Securities without registration
under the Securities Act within the limitation of the exemption provided by (a)
Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the Commission
(collectively, “Rule 144”). Upon request of any Investor, the Company will
deliver to the Investor a written statement as to whether it has complied with
such requirements.

 

10.     Severability. In the event any parts of this Agreement are found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.

 

11.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

12.     Benefit. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their legal representatives, successors and assigns.

 

13.     Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by Federal Express
or similar overnight next business day delivery, or by email delivery followed
by overnight next business day delivery as follows:

 

 

To the Company:                                            Sport Endurance, Inc.

222 Broadway, 19th Floor

New York, NY 10038

Attention: David Lelong

Email: david@sportendurancehq.com

 

 

With a Copy to:                                              Nason, Yeager,
Gerson, Harris & Fumero, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, FL 33410

Attention: Michael D. Harris, Esq.

Email: mharris@nasonyeager.com

 

 

To the Investor, to: the address and email address listed on the signature page
hereto.

 

or to such other address as any of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted from the date of transmission.

 

8

--------------------------------------------------------------------------------

 

 

14.     Attorneys’ Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding relating to this Agreement
is filed, the prevailing party shall be entitled to an award by the court of
reasonable attorneys’ fees, costs and expenses.

 

15.     Oral Evidence. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
which enforcement or the change, waiver discharge or termination is sought.

 

16.     Additional Documents. The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.

 

17.     Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Nevada
without regard to choice of law considerations.

 

18.     Section or Paragraph Headings. Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.

 

19.     Force Majure. The Company shall be excused from any delay in performance
or for non-performance of any of the terms and conditions of this Agreement
caused by any circumstances beyond its control, including, but not limited to,
any Act of God, fire, flood, or government regulation, direction or request, or
accident, interruption of telecommunications facilities, labor dispute,
unavoidable breakdown, civil unrest or disruption to the extent that any such
circumstances affect the Company’s ability to perform its obligations under this
Agreement or the ability of the Commission to perform its responsibilities under
the Securities Act.

 

 

[Signature Page Follows]

 

 

9

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed personally or by a duly authorized representative thereof as of the day
and year first above written.

 

SPORT ENDURANCE, INC.

 

 

              By:                                                              
            

Name: David Lelong

Title: Chief Executive Officer

 

 

 

 

INVESTOR

 

 

                                                                                

Signature

 

                                                                                

Printed Name of Investor

 

                                                                                

Title of Authorized Signatory if Investor

is a corporation or other entity

 

                                                                                

Signature of spouse or co-owner, if any

 

 

                                                                                

Address

 

 

                                                                                

Email

 

10
 

 

 

 

 

 